UN|TED STATES BANKRUPTCY COURT

DISTRICT OF NEW MEXICO
|n re: Case No.
§§ra°:::::::l°c:;:|s'c"°" Cl Check if this i:;r;:crir;ngie:lnptan
Debtors. (e.g.. 1". 2"°)
CHAPTER 13 PLAN

m General

1.1 important Notloes About This Plan.
a. Nonstandard Pro\rislons. (Debtor MUST check one).

This plan has nonstandard provisions in Part 9.
l- Yes No.

This plan seeks to limit the amount of a secured claim based on a valuation of collateral; strip a wholly
unsecured mortgage; and!or avoid a nonpossessory, nonpurchase money security interest or judicial lien.

c. Proof of C|alm Requirement. Creditors must file a timely proof of claim to receive any distribution under this
plan. Creditors should have received a separate notice that includes the deadline to tile a proof of claim.

1.2 Definitlons.
“Debtor" means either single debtor or joint debtor as applicable “Trustee" means Chepter 13 Trustee. Section "§”
numbers refer to sections of Tltle 11 of the United States Bankruptcy Code. "Rule" refers to the Federal Rules of
Benkruptcy Prooedure. "lnterest rate” is per annum. “Petltion" means the date of the order for relief under Chepter 13.
1.3 Debtor’s lncomo. (Check one).

Debtor's current monthly income is
l Less than the applicable median income specified in §1325(b)(4}(A).
L'l Equal to or greater than the applicable median income specined in §1325(b)(4)(A).
1.4 Debtor’s Eliglbillty for Discharge. (Check if applicable).
El Debtor ls not eligible for a discharge

El Joint debtor (the second named debtor) is not eligible for a discharge

m Flan Payments and Length

NM LF 3015-2
Software Copyright (c} 1996-2019 Besi Cs¢s. LLC - wm.bostosss.com east Csse Bankrupicy

- - a

2.1 Debtor’s Plan Payments.

____ a month for y _§_ months beginning May10,2019 ,and (if appliceb|e)
S, 7 7 ` _V per month for nn ky months (insert additional lines as needed).

lf the payments in Part 2 are not enough to satisfy Part 5, Dabtor will pay the additional amount necessary to satisfy
Part 5.

2.2 Additional Payments.

Debtor will make additional payments to Trustee from the following sources (e.g. sale proceeds; increased amount
after repayment of retirement loans; or state “None"):

Source of payment Estimated amount Estimated payment dates included in 2.1? {YeslNo)
$0.00 No

2.3 Method of Payment: (Check one).

Et Debtor will make payments pursuant to a wage withholding order.

l Debtor will make payments directly to Trustee by money order/certified funds, TFS billpay, or TFS Moneygram.
Payments made by money ordericertified funds will be payable to Trustee and mailed to Chapter 13 Trustee, P.O.
Box 454. Memphis, TN 38101~0454. Each payment must include Debtor’s name and case number on its face.

2.4 lncome Tax Returns and Refunds.

Debtor will tile federal and state income tax returns during the plan term by the April tax filing deadline each year. or
within the extended time ii Debtor has obtained an extension Debtor will provide a copy of any extension to Trustee
within 14 days after submission Debtor will pay directly any post-petition taxes or estimated taxes when due. Debtor
will provide Trustee with a complete copy of all federal and state income tax returns. together with all schedules and
attachments within 14 days of the filing of the returns "Tax refund" means the total amount of the net state and
federal lax refund tor each tax year, less documented costs to prepare the reiurn.

Check one:

i“_'l Debtor will retain any income tax refunds received during the plan term.

l Debtor will turn over to Trustee ali income tax refunds for tax years 201!_3W through 2020 within seven days of
reoeipt. unless the Court orders othenlvise. Debtor will not change exemptionsl decrease withholding, or othenivise
reduce refunds without prior Court approval

E] Deblor will treat income tax refunds as iol|ows: rim

2.5 Funds Recovered by Trustee. Any funds Trustee recovers from avoidance of transfers under §§ 546, 547, 548, and
549 will be contributed to this plan as additional payments unless the Court orders othenlvise.

Treatment of Secured Clalms

3.1 Treatment of Claims. The treatment of each secured claim listed on Officia| Form 1060 (“Scheduie D“) is specified
below. Uniess the Court orders otherwise, the claim amount stated in a timely med proof of claim or amended proof of
claim controls over any contrary amount listed below

Creditor Estirnated Coilateral Co|lateral Treatment interest Estimated Adequate Equal

claim value (See rate arrearage protection monthly

amount codes (YesiNo) payments
below) (PlF, B|F or

AV only}

(Yes!No}

_2_

Soltware Copynghi [c) 1996-2019 Best Cese, i,l.C - www‘bestcase.com Besl Case Bankmptcy

Case 19-10874-t13 Doc 7 Filed 04/16/19 Entered 04/16/19 11:03:27 Page 2 of 8

Creditor Estimated Collateral Collateral Treatment interest Estimeted Adequate Equal
claim value (See rate arrearage protection monthly
amount codes (Yes/No) payments
below) (PlF, BlF or
AV only)
_ ` l _ (Yes/No)
Credlt Colloctlon 131.00 Customary 1,000.00 DOD 0.00% 0.00 No
Servlces furnishings
tor family of
3

Bridgecreat 16,534.00 2015 Jeep 7.884.00 Other 0.00% 0.00 No
Patrlot 65000
miles
Location:
651 Rembert
Trl SW,
Aibuquerque
NM 87121
KBB Value
} as of 1!22!19
_ idaho Houslng 86,596.00 651 Rembert 104,948.00 Other 0.00% 3,816.90 No
`Agency Trl SW
Albuquerque
, NM 87121
Bernal|llo
County
Currentty in
foreclosure
leiow Value
_ as of 1l'22!19 _
Nm Mlg Flntlrloe 5,982.00 651 Rembert 104,948.00 Other‘ 0.00% 116.61 No
Authorl Trl SW
Albuquerqua
, NM 87121
Bernallilo
County
Currently in
foreclosure
lelow Va|ue
_ _ ac of 1.'22}19 _ h
Ncw Mextco Tltle 800.00 1998 Ford 145.00 BlF 0.00% 800.00 No No
Loans Escort
170000 miles
Lo¢:atlon:
661 Remhert
Trl SW,
Albuquerqus
NM 87121
KBB Value
as of 1!22!19

a. Direct (“DlR"). Debtor will make direct payments under the terms of the original agreement between Debtor and
the creditor on amounts due from the petition date fomard. Tmstee will pay the allowed pre-petition arrearage in full
pursuant to §1322(b)(5). with interest as set forth above.

b. Direct by other than Debtor ("DOD”). Debtor incurred the debt for the benefit of another, who is making and
will continue to make payments Debtor will not make payments on or related to this debt post-petition if the obligation is
in defau|t, Debtor will not oppose relief from the stay with respect to the coilateral. The debt will not be discharged

c. Fay in full ("PlF"} (tncluding “910 car" claims). Trustee will pay in full the allowed secured claim at the interest

rate set forth above. lf proposed above. creditor will also receive pre-confirmation adequate protection payments as
provided in 3.4.

-3_
Sol‘lware Copyriqnt ic) 1996-2019 Best Case. LLC - m.beslcase.com Beai Case Banlrmptcy

' ' 3 of 8
Case 19-10874-t13 Doc 7 Filed 04/16/19 Entered 04/16/19 11.03.27 Page

d. Br‘furcat‘e under §506 {"BlF"). Unless the creditor. Debtcr and Trustee stipulate to value or the Court orders
otnen.vlsel creditor's collateral will be valued attire amount set forth above. The total claim amount listed on the proof of
claim controls over any contrary amount listed above, unless the Court orders otherwise Trustee will pay the allowed
secured claim in the amount of the value of the collateral with interest at the rate set forth above. The balance of creditors
allowed claim will be treated as an allowed nonpriority unsecured ciaim. if proposed above. the creditor will also receive
adequate protection payments as provided in 3.4. lt creditor does not file a timely objection, the proposed collateral value
will be binding on lite creditor upon continuation of the plan. lt creditor timely obiects. the confirmation hearing will include
a valuation hearing under §506 and Ftule 3012. Thr`s sub-paragraph will be effective only if “Ves” is checked in 1. ‘l.b.
Valuation requires service in accordance with Rule 7004.

e. Strr'p wholly unsecured mortgage (“STR"). Debtor seeks to value real property and avoid a mortgage wholly
unsecured by the value of that property Uniess creditor, Debtor, and Trustee stipulate to value, or the Court orders
otherwise, the property identified below will be valued at the amount set forth below. ll creditor does not file a timely
objection, the value will be binding on creditor upon confirmation of the plan, and the mortgage will be avoided in its
entirety upon discharge if creditor timely objects, the confirmation hearing will include a valuation hearing under § 506
and Ruie 3912. Thls sub-paragraph will be effective only if “Yes" is checked r`n 1.1.b. Valuation and f|en stripping
require service in accordance with Ru|e 7004.

Creditor Est. Mortgage Property address Property value Basis tor Eet. total
amount valuation amount of senior
mortgages

-NONE-

l. Avoid under §522(f) (“A\l*’). Debtor contends that the judicial lien or nonpossessory. nonpurchase money
security interest identified below ("Lien or lnterest“) impairs an exemption to which the Debtor would have been entitled
under § 522(b). Dabtor seeks to avoid the Lien or interest pursuant to § 522(f), to the extent of the impairment Trustee
will pay in full the amount, il any, of the Lien or interest that is not avoided as an allowed secured claim, with interest as
set forth above. The amount of the Lien or interest that is avoided will be treated as an allowed nonpriority unsecured
clalm. it the creditor does not file a timely oblection, then the Li'en or interest will be avoided as set forth below upon entry
cf the order confirming this plan. ll creditor timely oblects, the confirmation hearing will include a lien avoidance hearing
under § 522(f}. This subparagraph will be attractive only if “Yes" is checked 1.1.b. Llen avoidance requires service in
accordance with Rute 7004.

Creditor Description of Amount of Property Vaiue of Vaiue of Totsi amount Amount of
Lien or Lien or property claimed of all other Lien or
interest interest exemptions liens or interest to

` interests be avoided
-NONE-

g. Surrender ("SUR"). Debtor wlt| surrender Debtor‘s interest in the collateral. Upon conflrmation, the automatic
stay will be terminated as to the collateral and the creditor need not file a motion for relief from stay to repossess,
foreclose upon, or sell the collateral. The ctc-debtor stay is not modified. Surrender shall not adversety affect Debtor's or
co-debtor's non-bankruptcy rights

h. Other (“O'l'tt"}. Treatment of the claim is set forth in Part 9.

3.2 Debt Secured by Princlpa| Res|dence. lt Debtor is surrendering the principal residence, 3.1.g. appliesl Otherwise.
a creditor may mail Debtor all correspondencel noticesf statements payment coupons, escrow notices. and default
notices concerning any change to the monthly payment or interest rate without violating the automatic stay. Debtor
will make post-petition payments directly to the creditor Trustee will pay allowed prepetition arrearagas, together with
interest at the rate in 3.1, or as otherwise ordered by the Court.

3.3 l_ien Retention. Secured creditors will retain their liens until full payment of their secured debts (determlned under
non-bankruptcy law} or upon discharge, whichever occurs lirst, at which time the liens will be extinguished; EXCEPT
(i) creditors whose treatment is DlR or DOD will retain their liens in accordance with applicable non-bankruptcy law.
and (ii) liens of a governmental unit will continue to attach to property excluded from the bankruptcy estate under §
541 until the liens are released in accordance with non-bankruptcy law.

3.4 Adequate Protection Payments. Trustee is authorized to make pre-confirmation adequate protection payments to

..4-
Software Copyrrght (c) 1995¢2019 Best Caee. LLC. l www bestrasotcom Best Cese Bankmptcy

Case 19-10874-t13 Doc 7 Filed 04/16/19 Entered 04/16/19 11:03:27 Page 4 of 8

creditors secured by a purchase money security interest in personal property, without a Court order. To receive the
payments, Debtor or creditor must tile a notice in the bankruptcy case certifying that: 1 ) this plan provides for
adequate protection payments to the cradltor; 2) the debt and collateral are listed on Scheduie D; and 3) the creditor
has timely tiied a secured proof of claim that includes all required documentation Unless the Court orders othen)vise.
the payments will be 1% of the ciaim of creditors whose claims will be paid in iuli (PlF), or 1% of the value of the
collateral as stated above for those creditors whose claims will be bifurcated (BiF). Trustee will not be required to
make adequate protection payments to any creditor whose allowed secured claim is iess than $2,000. Trustee will
calculate the amount of the adequate protection and equal monthly payment disbursements to creditors using
reasonable discretion. Once all conditions have been satis§ed, Trustee will make monthly adequate protection

m Trsatment of Ali Other Claims, Fees. and Expensas
4.1 Futl Payment of Trustee's Fses. Admlnistratlve Expenses, and Priority Unsecured Ctalms.

Trustee will ply in full. whether or not listed in this pian, ali Trustee's fees, ailowed administrative expenses, and
all ed priority unsecured claims (unless §1322(a)(4) applies).

4.2 Trustee's Fees.

Trustee's fees will be paid in accordance with appiicabie statutes and are estimated to be 10% of plan payments
4.3 Actministrative Expenses end Attornay's Fees.

Trustee will pay administrative expenses for post-petition taxes per § 1305 upon the filing of the claim and will pay
other administrative expenses after Court approvai. Debtor wiil increase plan payments by an amount equal to any
administrative expense claim allowed under §1305, plus Trustes’s fees on such claim.

Prepetition, Debtor's attorney was paid $__ 1353 ` 09 Attorney estimates that additional, unpaid tees. cosls, and
taxes through confirmation will be about $_ 30':~') - fm h Within 14 days after plan confirmationl Attorney wiii file an
appiication to approve all fees. costs. and taxes charged through confirmation Upon the Court's approval, the
Trustee will pay the balance. lf the Court-approved fees era less than the amounts already pald, Aitorney will remit
the difference to Trustee within 30 days. Trustee will pay post-confirmation fees. oosts. and taxes after Court
epproval.

4.4 Domeslic Support Obiigation ("DSO") Priority Ciaims.

DSO Priority Creditor Estimated Amount interest Rate Assigned or Owed to Govemmental Unit?
of Claim ("government DSO claim") See §
507(a)(1)(B) (Yesto)
-NONE-

Debtor will pay all post~petition DSO claims directiy. Trustee will pay all allowed DSO priority claims with interest et
the above rate.

El if box is checked, § 1322(a)(4) applies and Trustee may pay less than the full amount of a government DSO
cleirn.

4.5 Priority Claims other than DSO Cialms.

` Non-DSO Priority Creditor Est. Amount of Claim Basis for Priority Ciaim
-NONE-

Allowed Non-DSO priority claims will be paid per 4.'| and Part 7.
_5-

Sol'iwere Copyiight (cl 1995~2019 Beat Cs\e. LLC - www.hestcsse com east case eankmptcy

' ' € 5 Of 8
CaSe 19-10874-'[13 DOC 7 Filed 04/16/19 Entel’ed 04/16/19 11.03.27 Pag

4.6 Nonpriority Unsecured Claims.

Al|owed nonpriority unsecured claims will be paid, pro rata, from the funds remaining after disbursements have been
made on account ot ali other claims provided for in this plan.

Minlmum Payments
5.1 Best interest of Creditors Test.

To satisfy §1325(3)(4}’5 "best interest of creditors“ test. Debtor will make plan payments sufficient to pay at least
$ rg.l,lq¢ on allowed unsecured ciaims. See the worksheet attached as Exhibit ‘l.

5.2 Pro]ected D|sposable income Test.

To satisfy §1325(b)(1}‘s "projected disposable income test." Debtor will make plan payments sufficient for the Trustee
to pay the lesser of (l) 100% pius interest at 0.00 % on all allowed non-priority unsecured ciaims; or (ii) $ 0.00 , plus
income tax refunds and other payments required in this plan or in the confirmation order, to holders of allowed
administrative expense claims, allowed priority claims, and ai|owed non-priority unsecured claims. |f the proposed
minimum dollar amount is less than Debtcr's calculated monthly disposable income under § 1325(b)(2) reported on
Ofl"icial Form 1220-2, the reason is:

lZl Debtor expects to pay 100% plus interest at _"g._tlo_% on all allowed non-priority unsecured claims (Check
box if applicable)

Executory Contracts and Unexpired Leases ("Contracts and Leases")

Debtor seeks to assume the Contracts and Leases listed below. Debtor will make all post-petition payments on assumed
Contracts and Leases directly. Trustee will pay the allowed pre-petition arrearage payments on assumed Contracts and
Leases at the interest rate set forth below. Al| other Contracts and Leases are rejected unless assumed by separate
motion.

Creditor Description of Contract or Lease ` Arrearage_ interest Rate
-NONE-

Order of Distrlbut|on

Upon confirmation Trustee will make monthly distributions in the following order on account of any allowed ciaims. from
funds available after making any required equal monthly payments on allowed secured claims:

a. Firsi. on administrative expenses. including attorneys iees;

b. Second, on secured cieims not being paid in equal monthly payments and on pre-petition arrearages owing
under mortgages and/or assumed Contracts and Leases;

c. Third, on priority unsecured claims, other than government DSO claims being paid less than 100%;

d. Fourth, on government DSO claims being paid less than 100% isee 4.4); and

e. Fifth, on non-priority unsecured claims.

Trustee will pay claims in full in each category before making any payment on claims in the next category. Distributions
will be paid pro rata within each category, and witt be sent to the creditor’s payment address of record. Trustee will make

distributions only to the extent of available funds, may exercise reasonable discretion in determining the timing and
amount of distributions and is not required to make distributions to any creditor less than the minimum specified in Rule

3010(b)`

treating of property of the Estate

Properiy of the estate will vest in Debtor upon the entry of discharge or upon dismissal or ctosing of the case without
discharge if the case is convened to another chapter. property of the estate will vest in accordance with applicable iaw.

Nonstandard Provis|ons (Effective only lt "¥es" is checked in 1.1.a.)
_6-

Sottwsre Copyright ici 1996‘2019 Best Case. LLC ~ m.bestcase.corn Best Case lenkruptcy

Case 19-10874-t13 DOC 7 Filed 04/16/19 Entered 04/16/19 11:03:27 Page 6 of 8

Any m)ristaiidmdiirmr'iinn pi‘it ed elsewhere m rh¢- '
. . paul i.\ .\rii lo tim iiiiti~il .i imns|nndard oro\¢uaim‘ ci¢\f\i¢_t win
other plan piovism, the misstated pension ..r.ir\iiols v my

Rr|dllsrut:'l'rucl“wll prudentiade punm\lt\tlimughlhc la '

p n I¢r thru long torm tanlll'lu|t\g chem
idaho fleming umw Trimu viii pay claim n rtr.nc par month houghton plan lnr his imagine contesting cum
him \\\g mm Aulhort: Trustee will pay stairs at JD.DI per mth through the plan for thin long hrm containing chim.

mss-wm

The undersigned attorney or nutt-ingresch Dobtor cadillac that th s '
aunt mm man ut m m pan o i plan contains no nonliand\rd provision

79”*\~" ““-~

Siqnaturs ot Deb|orc A fury

Unl\r Apl"il !(I, 2513

[J:i\e Aprll to. 2015

  

beto Aprt| li‘l, 2019
Slgnaturs cl or

,~.. *lm|iu quvw¢l\. lb`¢\|h.ill|*hl~r.!i 1- -..~¢\ t l l j
dan '. -' \¢¢ ¢\¢¢1!1 r

Case 19-10874-t13 DOC 7 Filed 04/16/19 Entered 04/16/19 11:03:27 Page 7 of 8

10

11

12

13

Assel

651 Rembert Trl SW
A|buqu¢rque, NM 81121
Bernalillo County

Currently in foreclosure
Zi|low Vaiue as of 1!22!18
2002 Chevy Cavalier 120000
miles

Location: 651 Rembert Trl SW.
A|buquerque NM 87121

KBB Value as of 1122l19

1998 Ford Escort 170000 miles
anation: 651 Rembert Trl SW,
Albuquerque NM 87121

KBB Va|ua as of 1!22}19

2015 Jaep Patriot 65000 miles
Locatlcn: 651 Rembart Trl SW,
Albuquerque NM 87121

_ KBB Value as of 1l22l‘19

Customary furn|shlngs for
family of 3

2 TVs, 2 Smartphonas, laptop,
customary appliances, apple
watch, playslatlon

1 ten!

Customary clothing for fam|ly
of 3

3 dogs--chattel value only

Prepaid Deblt: Greendot
Prepald Deblt Card

Checklng: Compass
Bank--current negative balance

401(k): Fldemy

Fedaral and State: 2018
Ant!clpalcd Fedcral and State
refund

Va|ue Costs cf
sale (cos)
$104,948.09 0.00
$419.00 O.llll
$145.00 con
57,884.00 men
$1.000.00 0.@0
$600.06 0.00
$20.00 o.oo `
Ssoo.no o.oo
$1.00 0.oo
szo.co o.oo `
$0.00 0.00
$1.000.00 ` o.oo
$1,300.00 0.00
§ 326(3)
calculation

Exhibit 1
BEST !NTEREST OF CRED|TORS TEST CALCULAT|ON

Exernption

12.390.00

419.00`

0.0[|

0.00

869.00

600.00

20.00

500 .00

1.00

20.00

0.00

1,000.00 `

1,300.00

Sacured Debt

92,553.00 '

o.oo `

aoo.oo `

15,534.00 `

1:'.1.00l

0.00

0.00

o.oo `

0.00

0.00

0.00

0.00 `

6.00

Total Va|ue of Non~Exempt Assels:

Less (25% of fcrst $5,000):
Less (10% of next $45,000)
Less (5% of next $950,000):

Less (3% of amount over $1MM):

Less Chapter 7 Administrative Expenses (Excluding COS and § 326(a) Trustee‘s Commissicn):
Amount lc~ be paid to satisfy Bl(.`.T:

Soflware Copynghl (c) 1996 2019 Heal Cnse. LLC - wvvw‘heslcase com

Non-Exempt
Va|ue of Assat
(Value less COS
less Exemplion
less Secured
Dabt)

0.00

o.oo `

0.00

0.00

0.00

0.00 `

0.00
0.00
0.00
1100
0.00
0.00

0.00

o.oo
o.oo
o.oo
o.oo
o.oo
o.oor

0 ac

Besl Casa Bankruplcy

Case 19-10874-t13 DOC 7 Filed 04/16/19 Entered 04/16/19 11:03:27 Page 8 of 8

